—Appeals by the defendant from two judgments of the County Court, Suffolk County (Farneti, J.), both rendered November 20, 2000, convicting him of scheme to defraud in the first degree under Indictment No. 975/99 and grand larceny in the third degree and violation of Tax Law § 1817 (a) under Indictment No. 680/00, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant effectively waived appellate review of the issues he raises as a part of his plea agreements (see People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]; People v Harris, 291 AD2d 458 [2002]). Florio, J.P., Krausman, Goldstein and Townes, JJ., concur.